DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected the compound RV40 to treat MRSA in cystic fibrosis patients without traverse in the reply filed on 16 Dec, 2020.

Claims Status
Claims 2, 118, and 145-152 are pending.
Claim 2 has been amended.
Claims 146-149 have been withdrawn from consideration due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 2, 15, 20, 40, 118, 136, and 139-142 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 118, and 150 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al (Trials (2014) 15(223)) in view of Lee et al (US 7,160,984, cited by applicants) and Judice et al (US 6,392,012, cited by applicants).

Jennings et al discuss using inhaled vancomycin to treat persistent respiratory MRSA infections in CF patients (abstract).  Earlier studies showed that nebulized vancomycin, in conjunction with oral antibiotics, was effective in the majority of patients from this population (2nd page, 1st column, 4th paragraph, continues to 2nd column, 1st paragraph).  
	The difference between this reference and the instant claims is that this reference used a material where R1=H, which is not allowed by the claims.
	Lee et al discuss the synthesis of glycopeptide derivatives (title), specifically, the vancomycin derivative elected by applicants (claim 1, column 11, line 11).  These are useful as antibiotics (column 2, line 2).  This reference teaches applicant’s elected species.
	Judice et al also discuss glycopeptide derivatives (title).  Vancomycin is typically effective against methicillin resistant staphylococcal infections, and are the drug of last resort for these patients (column 1, line 23-44).  The reference discusses vancomycin derivatives with enhanced activity, selectivity, and reduced toxicity (column 2, line 36-45) for use against bacteria resistant to vancomycin (2nd column, line 22-32).  Among the derivatives discussed are the same compound taught by Lee et al (table 1, compound 1, and claim 4).  This reference teaches that the compound of Lee et al is improved compared to the native vancomycin.
	Therefore, it would be obvious to substitute the vancomycin derivative of Lee et al for the vancomycin of Jennings et al, as Judice et al teaches it has enhanced activity and reduced toxicity.  As vancomycin and its derivatives are commonly used to treat the infections described by Jennings et al, an artisan in this field would attempt this substitution with a reasonable expectation of success.
	Jennings et al teach treating respiratory (interpreted as pulmonary) MRSA infections in CF patients with nebulized vancomycin.  Lee et al and Judice et al teach that the vancomycin derivative elected by applicants has better activity and lower toxicity and is useful for vancomycin resistant bacteria, making it obvious to substitute it for the vancomycin of Jennings et al for vancomycin resistant bacteria.  Thus, the combination of references renders obvious claims 2, 118, and 150.
response to applicant’s arguments
	Applicants argue that a person of skill in the art would not be motivated to use this derivative, as it has inferior ADME compared to vancomycin itself.
Applicant's arguments filed 16 May, 2022 have been fully considered but they are not persuasive.

Applicants point to Ledbetter et al (2004) to show that this compound has inferior ADME compared to vancomycin.  This is used to argue that a person of skill in the art would not use this compound in this method.  The problem is that applicants have not demonstrated that the inferior ADME is sufficient to persuade an artisan in this field that the downsides of this therapy outweigh the benefits.  As noted in the rejection, Judice et al state that these analogs are useful for the treatment of patients with vancomycin resistant infections, and Lee et al describes a patent on how to make this compound.  For a patient for whom vancomycin will not work, the fact that vancomycin has a better ADME profile than the compound of the instant claims is irrelevant, as the alternative to the therapy is ineffective.  For patients with a vancomycin susceptible infection, this will involve a comparison of the real benefits described by Judice et al for the compound with the downsides described by Ledbetter et al compared to the alternatives.  Applicant has not made such a comparison; the argument is merely that there are downsides, so it would not be chosen.  That is not sufficient to overcome the rejection.
Finally, applicant’s argument essentially boils down to the therapeutic used in the claims is inferior in some aspect to vancomycin, so would not be used.  However, both Lee et al and Judice et al are patent documents describing this drug.  It is difficult to see why the authors of those documents would spend the money to prosecute the applications that lead to those patents if they believed the therapies were so inferior to a known therapeutic that they would not be used.

New Rejections
Claim Rejections - 35 USC § 103
	The legal basis for rejections under this statute was given above, and will not be repeated here.

Claims 2, 118, and 150-152 are rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al (Trials (2014) 15(223)) in view of Lee et al (US 7,160,984, cited by applicants), Judice et al (US 6,392,012, cited by applicants), and Geller (Resp. Care (2005) 50(10) p1313-1322).  Please note that this rejection is necessitated by amendment.

The teachings of Jennings et al, Lee et al, and Judice et al were given above, and will not be repeated here.  Please note that these references render obvious claims 2, 118, and 150. 
The difference between these references and the remaining claims is that these references do not discuss a metered dose inhaler or a dry powder inhaler.
Geller discusses the clinical features of the nebulizer, metered dose inhaler, and the dry powder inhaler (title).  While each device has distinct advantages and disadvantages, any of these devices will work for most situations (abstract).  This reference teaches that the nebulizer, metered dose inhaler, and the dry powder inhaler are all suitable for making an inhaled aerosol formulation.
Therefore, it would be obvious to use either the metered dose inhaler or the dry powder inhaler of Geller instead of the nebulizer of Jennings et al, as Geller teaches that all three will work.  As this is an established field, an artisan in this field would attempt this substitution with a reasonable expectation of success.  Please note that this is a substitution of one known element (the nebulizer of Jennings et all) for another (the metered dose inhaler or dry powder inhaler of Geller) yielding expected results (aerosolized drug).
Geller renders obvious using a metered dose inhaler or a dry powder inhaler, rendering obvious claims 151 and 152.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658